         Case 1:19-cv-00926-ER Document 10 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEYMASH, LLC and JOSEPH
SPEISER,
                              Plaintiﬀs,
                                                                ORDER
                – against –                                 19 Civ. 926 (ER)

ROCKYOU, INC.,

                              Defendant.


RAMOS, D.J.:

         On February 21,2019, this Court stayed this matter during the pendency of

RockYou's bankruptcy proceedings in the U.S. Bankruptcy Court for the Southern

District of New York. Since then, no action has occured in this case. Accordingly, the

parties are directed to submit a joint status report by November 1, 2020.


It is SO ORDERED.


Dated:     October 2, 2020
           New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
